UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-01701 DAVIS NEW YORK VENTURE FUND, INC. (Exact name of registrant as specified in charter) 2949 East Elvira Road, Suite 101 Tucson, AZ 85756 (Address of principal executive offices) Thomas D. Tays Davis Selected Advisers, L.P. 2949 East Elvira Road, Suite 101 Tucson, AZ 85756 (Name and address of agent for service) Registrant’s telephone number, including area code: 520-806-7600 Date of fiscal year end: July 31, 2011 Date of reporting period: January 31, 2011 ITEM 1. REPORT TO STOCKHOLDERS DAVIS NEW YORK VENTURE FUND Table of Contents Shareholder Letter 2 Management’s Discussion of Fund Performance 3 Fund Overview 5 Expense Example 6 Schedule of Investments 8 Statement of Assets and Liabilities 13 Statement of Operations 15 Statements of Changes in Net Assets 16 Notes to Financial Statements 17 Financial Highlights 25 Fund Information 27 Privacy Notice and Householding 28 Directors and Officers 29 This Semi-Annual Report is authorized for use by existing shareholders. Prospective shareholders must receive a current Davis New York Venture Fund prospectus, which contains more information about investment strategies, risks, charges, and expenses. Please read the prospectus carefully before investing or sending money. Shares of the Davis New York Venture Fund are not deposits or obligations of any bank, are not guaranteed by any bank, are not insured by the FDIC or any other agency, and involve investment risks, including possible loss of the principal amount invested. DAVIS NEW YORK VENTURE FUND Shareholder Letter Dear Fellow Shareholder, As stewards of our customers’ savings, the management team and Directors of the Davis New York Venture Fund recognize the importance of candid, thorough, and regular communication with our shareholders.In our Annual and Semi-Annual Reports we include all of the required quantitative information such as financial statements, detailed footnotes, performance reports, fund holdings, and performance attribution. In addition, we produce a Quarterly Review.In this Review, we give a more qualitative perspective on fund performance, discuss our thoughts on individual holdings, and share our investment outlook.You may obtain a copy of the current Quarterly Review either on our website, www.davisfunds.com, or by calling 1-800-279-0279. We thank you for your continued trust.We will do our best to earn it in the years ahead. Sincerely, Christopher C. DavisKenneth C. Feinberg President & Portfolio Manager Portfolio Manager March 1, 2011 2 DAVIS NEW YORK VENTURE FUND Management’s Discussion of Fund Performance Performance Overview Davis New York Venture Fund’s Class A shares delivered a total return on net asset value of 16.47% for the six-month period ended January 31, 2011. Over the same time period, the Standard & Poor’s 500® Index (“Index”) returned 17.93%. The increase was widespread as every sector1 within the Index posted gains. The sectorswithin the Index that turned in the strongest performance over the six-month period were energy, materials, and industrials. The sectors that turned in the weakest (but still positive) performance over the six-month period were utilities and consumer staples. Factors Impacting the Fund’s Performance Energy companies were the most important contributor2 to the Fund’s absolute performance, but were also the most important reason that the Fund lagged behind the Index.The Fund’s energy companies under-performed the corresponding sector within the Index (up 25% versus up 36% for the Index), but had a higher relative average weighting (15% versus 11% for the Index) in this stronger performing sector.Devon Energy3, Occidental Petroleum, and Canadian Natural Resources were among the most important contributors to performance. OGX Petroleo was among the most important detractors from performance. The Fund had more invested in financials than any other sector over the six-month period and they were an important contributor to absolute performance. The Fund’s financial companies out-performed the corresponding sector within the Index (up 13% versus up 12% for the Index), but a higher relative average weighting (28% versus 16% for the Index) in this weaker performing sector hurt performance relative to the Index. Bank of New York Mellon and Wells Fargo were among the most important contributors to performance. American Express and Visa were among the most important detractors from performance. Industrial companies, while making positive contributions to the Fund’s performance, were the second most important detractor from performance relative to the Index. The Fund’s industrial companies under-performed the corresponding sector within the Index (up 14% versus up 21% for the Index) and had a lower relative average weighting (6% versus 11% for the Index) in this stronger performing sector. China Shipping was among the most important detractors from performance. Consumer discretionary companies made a positive contribution to both the Fund’s absolute and relative performance. The Fund’s consumer discretionary companies out-performed the corresponding sector within the Index (up 35% versus up 20% for the Index) and had a lower relative average weighting (5% versus 11% for the Index). CarMax was among the most important contributors to performance. Other important contributors to performance included Costco Wholesale and Texas Instruments. Other important detractors from performance included Merck, Hewlett-Packard, and Activision Blizzard. The Fund had approximately 19% of its net assets invested in foreign companies at January 31, 2011. As a whole, those companies out-performed the domestic companies held by the Fund. Davis New York Venture Fund’s investment objective is long-term growth of capital. There can be no assurance that the Fund will achieve its objective.Davis New York Venture Fund’s principal risks are: stock market risk, manager risk, common stock risk, financial services risk, foreign country risk, headline risk, and fees and expenses risk. See the prospectus for a full description of each risk. 1The companies included in the Standard & Poor’s 500® Index are divided into ten sectors. One or more industry groups make up a sector. 2A company’s or sector’s contribution to or detraction from the Fund’s performance is a product both of its appreciation or depreciation and its weighting within the Fund.For example, a 5% holding that rises 20% has twice as much impact as a 1% holding that rises 50%. 3This Management Discussion of Fund Performance discusses a number of individual companies.The information provided in this report does not provide information reasonably sufficient upon which to base an investment decision and should not be considered a recommendation to purchase or sell any particular security.The Schedule of Investments lists the Fund’s holdings of each company discussed. 3 DAVIS NEW YORK VENTURE FUND Management’s Discussion of Fund Performance – (Continued) Comparison of a $10,000 investment in Davis New York Venture Fund Class A versus the Standard & Poor’s 500® Index over 10 years for an investment made on January 31, 2001 Average Annual Total Return for periods ended January 31, 2011 Fund & Benchmark Index 1-Year 5-Year 10-Year Since Inception Inception Date Gross Expense Ratio Net Expense Ratio Class A - without sales charge 17.68% 1.30% 2.61% 11.90% 02/17/69 0.90% 0.90% Class A - with sales charge 12.09% 0.32% 2.12% 11.77% 02/17/69 0.90% 0.90% Class B†, ** 12.65% 0.06% 2.04% 9.67% 12/01/94 1.80% 1.80% Class C** 15.78% 0.52% 1.82% 9.09% 12/20/94 1.68% 1.68% Class R 17.27% 0.96% NA 5.86% 08/20/03 1.26% 1.26% Class Y 18.00% 1.57% 2.91% 7.95% 10/02/96 0.62% 0.62% S&P 500® Index*** 22.19% 2.24% 1.30% 9.61% The Standard & Poor’s 500® Index is an unmanaged index of 500 selected common stocks, most of which are listed on the New York Stock Exchange. The Index is adjusted for dividends, weighted towards stocks with large market capitalizations, and represents approximately two-thirds of the total market value of all domestic common stocks.Investments cannot be made directly in the Index. The performance data for Davis New York Venture Fund contained in this report represents past performance and assumes that all distributions were reinvested, and should not be considered as an indication of future performance from an investment in the Fund today. The investment return and principal value will fluctuate so that shares may be worth more or less than their original cost when redeemed. Fund performance changes over time and current performance may be higher or lower than stated. Returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The operating expense ratios may vary in future years. For more current information please call Davis Funds Investor Services at 1-800-279-0279. *Reflects 4.75% front-end sales charge. †Because Class B shares automatically convert to Class A shares after 7 years, the “10-Year” and “Since Inception” returns for Class B reflect Class A performance for the period after conversion. **Includes any applicable contingent deferred sales charge. ***Inception return is from 02/17/69. 4 DAVIS NEW YORK VENTURE FUND
